Name: 75/767/EEC: Council Decision of 9 December 1975 accepting the Customs Cooperation Council's recommendation of 1 January 1975 designed to enable statistical data on international trade collected on the basis of the Brussels Nomenclature to be expressed in terms of the second revision of the Standard International Trade Classification
 Type: Decision
 Subject Matter: international trade;  economic analysis; NA;  tariff policy;  cooperation policy
 Date Published: 1975-12-12

 Avis juridique important|31975D076775/767/EEC: Council Decision of 9 December 1975 accepting the Customs Cooperation Council's recommendation of 1 January 1975 designed to enable statistical data on international trade collected on the basis of the Brussels Nomenclature to be expressed in terms of the second revision of the Standard International Trade Classification Official Journal L 321 , 12/12/1975 P. 0027 - 0027 Finnish special edition: Chapter 2 Volume 2 P. 0055 Greek special edition: Chapter 02 Volume 2 P. 0116 Swedish special edition: Chapter 2 Volume 2 P. 0055 Spanish special edition: Chapter 16 Volume 1 P. 0057 Portuguese special edition Chapter 16 Volume 1 P. 0057 COUNCIL DECISION of 9 December 1975 accepting the Customs Cooperation Council's recommendation of 1 January 1975 designed to enable statistical data on international trade collected on the basis of the Brussels Nomenclature to be expressed in terms of the second revision of the Standard International Trade Classification (75/767/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas the Member States are Contracting Parties to the Convention of 15 December 1950 on the Nomenclature for the Classification of Goods in Customs Tariffs (the Brussels Nomenclature); Whereas they have also accepted the Customs Cooperation Council's recommendation of 8 December 1960 on the correlation between the Brussels Nomenclature and the revised Standard International Trade Classification, adopted during 1960 by the United Nations Economic and Social Council ; whereas the statistics relating to the external trade of the Community and to trade between Member States must therefore follow the Brussels Nomenclature in its present or future form so that the statistical data relating to the external trade of the Community and to trade between Member States can be furnished on the basis of these two international nomenclatures; Whereas a second version of the said classification was adopted by the Statistical Commission of the United Nations Economic and Social Council at its October 1974 session; Whereas on 1 January 1975 the Customs Cooperation Council addressed a recommendation to States which are members thereof and to the customs and economic unions set up by certain of them, to incorporate in their customs tariffs or in their statistical nomenclatures the subheadings listed in the Annex to the said recommendation or, at least, to take appropriate steps to enable statistical data to be reported to the United Nations bodies concerned on the basis of these subheadings, HAS DECIDED AS FOLLOWS: Sole Article The Customs Cooperation Council's recommendation of 1 January 1975 designed to enable international trade statistics collected on the basis of the Brussels Nomenclature to be expressed in terms of the Standard International Trade Classification, second revision, is hereby accepted in the name of the Community with a view to its being implemented from 1 January 1978. The Commission shall inform the Secretary General of the Customs Cooperation Council of this acceptance. Done at Brussels, 9 December 1975. For the Council The President M. RUMOR (1)OJ No C 280, 8.12.1975, p. 69.